

Exhibit 10.16
UPS LONG-TERM INCENTIVE PERFORMANCE PROGRAM
Amended and Restated Terms and Conditions


Approved February 12, 2020
1.
Establishment, Objectives and Duration.

1.1
Establishment of the Program and Effective Date. The Compensation Committee of
the Board of Directors of United Parcel Service, Inc. (“Committee”) hereby
amends and restates the terms and conditions of the UPS Long-Term Incentive
Performance Program (“LTIP”) which provides for Awards in the form of Restricted
Performance Units (“Units”) pursuant to the United Parcel Service, Inc. 2018
Omnibus Incentive Compensation Plan (“ICP”). Unless otherwise defined in this
document, capitalized terms shall have the meanings set forth in the ICP. These
LTIP Terms and Conditions shall be effective for any LTIP awards made on or
after the date set forth above (“LTIP Effective Date”).

1.2
Objectives of the LTIP. The objectives of the LTIP are to align incentive pay
with long-term performance related to key business objectives, enhance retention
of key talent, and align the interests of shareowners with the incentive
compensation opportunity for executives.



1.3
Duration of the Program. The LTIP shall commence on the LTIP Effective Date and
shall remain in effect, subject to the right of the Committee to amend or
terminate the LTIP at any time pursuant to Section 13.6 hereof.



2.
Administration.

2.1
Authority of the Committee. The LTIP shall be administered by the Committee,
which shall have the same power and authority to administer the LTIP as it does
to administer the ICP.

2.2
Decisions Binding. All decisions of the Committee shall be final, conclusive and
binding on all persons, including the Company, its stockholders, any employee,
and their estates and beneficiaries.

3.
Units Subject to Award. Your target number of Units subject to an Award is
determined by (1) the product of (a) your Target LTIP Award Percentage on
Exhibit A multiplied by (b) your annualized monthly salary in effect on the
grant date specified in your award document (the “Grant Date”), then (2) divided
by the Fair Market Value of a share of the





--------------------------------------------------------------------------------




Company’s class B common stock (the “Stock”) on the Grant Date, rounded up to
the nearest whole number of Units.
4.
Award Document. You will receive an Award Document that specifies the Grant
Date, the target number of Units subject to an Award, and such other provisions
as the Committee shall determine.

5.
Acceptance. You must expressly accept the terms and conditions of your Award. To
accept, log on to Merrill Lynch Benefits Online at www.benefits.ml.com, select
Equity Plan > Grant Information > Pending Acceptance. If you do not accept your
Award in the manner instructed by the Company, the Units subject to an Award may
be subject to cancellation. If you do not wish to receive this Award, then you
understand that you must reject the Award by contacting Investor Services
(investorsvcs@ups.com or (404) 828-8807) no later than 90 days following the
Grant Date specified in your Award Document in which case the Award will be
cancelled.

6.
Performance Metrics; Earned Units. The number of Units earned for an Award will
be determined based upon the Company’s (a) adjusted earnings per share growth
and (b) adjusted free cash flow performance, each during a three-year
performance period (the “Performance Period”), subject to modification based on
(c) total shareholder return performance during the Performance Period.
Performance and payout will be determined independently for each metric.

6.1
Adjusted Earnings Per Share Growth. Adjusted earnings per share is determined by
dividing the Company’s adjusted net income available to common shareowners by
the diluted weighted average shares outstanding during the Performance Period.
The adjusted earnings per share growth target is the projected average annual
adjusted earnings per share growth during each of the years within the
Performance Period. The actual adjusted earnings per share growth for each year
of the Performance Period will be compared to the target and assigned a payout
percentage; the average of the three payout percentages will be used to
calculate the final payout percentage under this metric. Following the
completion of the Performance Period, the Committee will certify (i) the actual
adjusted earnings per share growth for the Performance Period; (ii) the actual
adjusted earnings per share growth for the Performance Period as compared to the
target; and (iii) the final payout percentage for this metric.



6.2
Adjusted Free Cash Flow. Adjusted free cash flow is determined by reducing the
Company’s adjusted cash flow from operations by adjusted capital expenditures
and proceeds from disposals of fixed assets, and adjusting for net changes in
finance receivables, other investing activities and discretionary pension
contributions. The adjusted free cash flow target is the projected aggregate
adjusted free cash flow generated during the entire three years of the
Performance





--------------------------------------------------------------------------------




Period. Following the completion of the Performance Period, the Committee will
certify (i) the actual adjusted free cash flow for the Performance Period; (ii)
the actual adjusted free cash flow for the Performance Period as compared to the
target; and (iii) the final payout percentage for this metric.


6.3
Total Shareholder Return. Total shareholder return measures the total return on
an investment in the Stock to an investor (stock price appreciation plus
dividends). The total return on the Stock shall be compared with the total
return on the stocks of the companies listed on the Standard & Poor’s 500
Composite Index (“Index”) at the beginning of the Performance Period. The
Committee shall then assign the Company a percentile rank relative to the
companies listed on the Index (the “S&P 500 Companies”) based on total
shareholder return performance (“relative total shareholder return” or “RTSR”).
Following the completion of the Performance Period, the Committee will certify
(i) the Company’s actual total shareholder return for the Performance Period;
(ii) the total shareholder return of each of the S&P 500 Companies during the
Performance Period; (iii) the percentile ranking for the Company as compared to
S&P 500 Companies for the Performance Period; and (iv) the final payout
modifier, if any, for the Award as described below.



6.3.1
Payout Modifier: The number of Units earned under an Award may be modified up or
down, if applicable, based on RTSR as follows:

Total Shareholder Return
 Percentile Rank Relative to S&P 500 Companies
Payout Modifier
Above 75th percentile
+20%
Between 25th and 75th percentile
None
Below 25th percentile
-20%

 
6.3.2
TSR Calculation: TSR is determined as follows:

TSR =


(Ending Average + Dividends Paid ) – Beginning Average
Beginning Average

Beginning Average: the average closing price of a share of the respective S&P
500 Company’s common stock for the 20 trading days prior to the start of the
Performance Period on which shares of such company’s common stock were traded.




--------------------------------------------------------------------------------




Ending Average: the average closing price of a share of the respective S&P 500
Company’s common stock over the last 20 trading days of the Performance Period,
accounting for compounding Dividends Paid, on which shares of such company’s
common stock were traded.
Dividends Paid: the total of all dividends paid on one share of the respective
S&P 500 Company’s common stock during the Performance Period, provided that the
record date occurs during the Performance Period, and provided further that
dividends shall be treated as though they are reinvested on the day of payment
using the closing price of a share of the respective S&P 500 Company’s common
stock on that day.
6.4
Adjustments. In determining attainment of performance targets the Committee will
have discretion to exclude the effect of unusual or infrequently occurring
items, charges for restructurings (including employee severance liabilities,
asset impairment costs, and exit costs), discontinued operations, extraordinary
items and the cumulative effect of changes in accounting treatment, and may
determine to exclude the effect of other items, each determined in accordance
with GAAP (to the extent applicable) and as identified in the financial
statements, notes to the financial statement or discussion and analysis of
management.



7.
Calculation of Units Earned. The number of Units earned under an Award will be
calculated as follows:



(a)
Adjusted Earnings Per Share Payout %
x
½ Target Number of Units
+
(b)
Adjusted
Free Cash Flow
Payout %
x
½ Target Number of Units
+/ -
(c)
RTSR Payout Modifier
(if applicable)
=
Award
Payout % (Based on Target Number of Units)





The Award Payout % is then multiplied by the target number of Units received
under the Award, plus any dividend equivalent units (described below), to
determine the total number of Units earned for the Award.


8.
Transferability. You may not sell, gift, or otherwise transfer or dispose of any
Units.



9.
Vesting Terms. If you remain an active employee through the last business day of
the Performance Period, then the number of Units that vest following the end of
the Performance Period, if any, will be based on the achievement of the
performance goals related to each of the performance metrics set forth herein.
Shares attributable to the number of vested Units and dividend equivalent units
(described below), if any, will be transferred to you during the calendar
quarter following the end of the Performance





--------------------------------------------------------------------------------




Period. Except as set forth below, if employment with the Company is terminated
after the Date of Grant but prior to the last business day of the Performance
Period, then your unvested Units will be forfeited.


9.1
Death. If you are an active employee for six continuous months from the
beginning of the Performance Period and your employment terminates prior to the
last business day of the Performance Period as a result of death, then Shares
attributable to a prorated number of Units (calculated at target based on the
number of months worked during the Performance Period) will be transferred to
your estate no later than 90 days after the date of your death.



9.2
Disability or Retirement. If you are an active employee for six continuous
months from the beginning of the Performance Period and your employment
terminates prior to the last business day of the Performance Period as a result
of disability or Retirement (as defined below), then Shares attributable to a
prorated number of vested Units (based on actual results and the number of
months worked during the Performance Period) will be transferred to you during
the calendar quarter following the end of the Performance Period.



9.3
Demotion. If you are an active employee for six continuous months from the
beginning of the Performance Period and, prior to the last business day of the
Performance Period, you are demoted to a position that would have been
ineligible to receive an LTIP award, then Shares attributable to a prorated
number of vested Units (based on actual results and the number of months worked
during the Performance Period prior to the demotion) will be transferred to you
during the calendar quarter following the end of the Performance Period.



For purposes of the LTIP, Retirement is defined as (a) the attainment of age 55
with a minimum of 10 years of continuous employment accompanied by the cessation
of employment with the Company and all Subsidiaries, (b) the attainment of age
60 with a minimum of 5 years of continuous employment accompanied by the
cessation of employment with the Company and all Subsidiaries, or (c)
“retirement” as determined by the Committee in its sole discretion.


10.
Repayment. If an Award has been paid to an Executive Participant or to his or
her spouse or beneficiary, and the Committee later determines that financial
results used to determine the amount of that Award are materially restated and
that the Executive Participant engaged in fraud or intentional misconduct, then
the Company will seek repayment or recovery of the Award, as appropriate,
notwithstanding any contrary provision of the ICP. In addition, any benefits you
may receive hereunder shall be subject to repayment or forfeiture as may be
required to comply with the requirements of the U.S. Securities and Exchange
Commission or any applicable law, including the





--------------------------------------------------------------------------------




requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act,
or any securities exchange on which the Stock is traded, as may be in effect
from time to time.


11.
Withholding. Awards shall be reduced for applicable taxes or you will be
required to remit taxes to the Company in accordance with the terms of the ICP.



12.
Dividend Equivalents. Dividends payable on the number of shares represented by
your Units (including whole and fractional Units) will be allocated to your
account in the form of dividend equivalent units (“DEUs”) (whole and
fractional). DEUs will be allocated to your account each time dividends are paid
by (i) multiplying the cash (or stock) dividend paid per share of the Company’s
class B common stock by the number of outstanding target number Units (and
previously credited DEUs) prior to adjustment for the dividend, and (ii)
dividing the product by the NYSE closing price of the Company’s class B common
stock on the day the dividend is declared, provided that the record date occurs
after the Grant Date. DEUs will be subject to the same vesting conditions as the
underlying Award.



13.
Miscellaneous.

13.1 Awards Subject to the Terms of the ICP. LTIP Awards are subject to the
terms of the ICP.


13.2
Section 409A. Each Award is intended either to be exempt from Section 409A or to
comply with Section 409A. To the extent that benefits provided under an Award
constitute deferred compensation for purposes of Section 409A and to the extent
that deferred compensation is payable upon a “separation from service” as
defined in Section 409A, no amount of deferred compensation shall be paid or
transferred to you as a result of your separation from service until the date
which is the earlier of (i) the first day of the seventh month after your
separation from service or (ii) the date of your death (the “Delay Period”). All
amounts subject to the Delay Period shall be transferred to you promptly after
the Delay Period.

13.3
Severability. The provisions of this LTIP are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.

13.4
Waiver. You acknowledge that a waiver by the Company of breach of any provision
of this LTIP shall not operate or be construed as a waiver of any other
provision of this LTIP, or of any subsequent breach by you or any other
participant.

13.5
Imposition of Other Requirements. The Committee reserves the right to impose
other requirements on your participation in the LTIP, on the Units and on any





--------------------------------------------------------------------------------




shares of Stock acquired under the ICP, to the extent the Committee determines
it is necessary or advisable for legal or administrative reasons, and to require
you to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.
13.6
Amendment and Termination. The Committee may amend, alter, suspend or terminate
the LTIP and any Award at any time subject to the terms of the ICP. Any such
amendment shall be in writing and approved by the Committee. The UPS Salary
Committee may make administrative amendments to the LTIP from time to time;
provided, however, that any such amendment shall be reviewed with the Committee
and kept with the records of the LTIP.





--------------------------------------------------------------------------------






Exhibit A


Long-Term Incentive Performance Program






CLASSIFICATION




TARGET LTIP AWARD PERCENTAGE
Chief Executive Officer
750%
Chief Operating Officer
575%
Chief Financial Officer
550%
Chief Strategy and Transformation Officer
450%
Management Committee Members
350%
Region Managers
200%
District Managers
100%
Region Staff Managers
50%















